           Case 7:18-cv-06923-NSR-JCM Document 55-4 Filed 09/19/19 Page 1 of 3

                                                  Eckert Seamans Cherin & Mellott, LLC        'Ia 914 949 2909
                                                  10 Bank Street                              FAX: 914 949 5424
                                                  Suite 700
  ATTORNEYS AT LAW
                                                  White Plains, NY I 0606




                                                                                         Timothy P. Coon
                                                                                         Direct Dial: 914-286-6438
                                                                                         tpcoon@eckertseamcins.com
   June 22, 2017


  Hannah Gross, Esq.
  Gross & Stabile LLP
  9 West Prospect Avenue
  Suite 406
  Mt. Vern on,N Y 10550

                   Re: Edwina Rance

  Dear Ms. Gross:

          We are the attorneys for Jefferson Village V and have been
                                                                     requested to respond to your
  letter of June 6, 2017.

         Initially please be advised that the Boar d does not have
                                                                   a "bizarre fascination" with your
 client. Rather, the Board has a fiduciary duty to all owne
                                                             rs of Jefferson Village V and does not
 act out of self-interest. The Board has proceeded with patien
                                                               ce and consistency in dealing with all
 unit owners who were found to have someone under age
                                                            55 residing in their unit. If anything, it
 has been your client who has a bizarre fascination in
                                                            acting outside of the By-Laws of the
 Condominium.

        ·There has been no "surveillance" as you put it on your client
                                                                         . What has been observed by
the presence or lack there of of her automobile and that of
                                                            her son, is that contrary to your assertion,
in that they are more frequently there in the absence of the
                                                               other, than together. Your contention
that this casual observation has and will continue to negat
                                                             ively impact your clien t's "disability of
                                                                                                                     I
anxiety and panic attacks" is ludicrous. Such a claim rings                                                          I
                                                                                                                     I
                                                                 hollow in light of your client's past
history of monitoring the other owners' activities during                                                            •
                                                            her presidency.
         The documentation provided by her most recent medical
many nights when your client is absent from the home, yet
Further, it is inexplicable as to how this medical care provi
                                                                    provider does not account for the
                                                               her son is present with a young child.
                                                                der is qualified to opine as to your
                                                                                                                     I
                                                                                                                     !
                                                                                                                      I
client's financial ability to pay for an aide. This note does

                                                                                                                     I'
                                                              not establish that the son's presence is
required for the financial support of the older person. There
                                                              fore, the only means by which the son
could remain is if his presence is required for the "physical
                                                              care" of the older person.
                                                                                                                     !
        As I understand the circumstances, the son is not a licensed
is incorrect, please provide licensure information. Furth
                                                                     care giver in New York. If this                 I
                                                           er, an explanation is required as to who,
                                                                                                                     I
{V0425701.1)
                                                                                                           ER00024
                                                                                                                     II
           Case 7:18-cv-06923-NSR-JCM Document 55-4 Filed 09/19/19 Page 2 of 3




ATTORNEYS AT LAW




  if anyone, fulfills his role as care giver when he is not present during the evening or when
                                                                                               your
  client is absent from the residence.

          Previously, your client submitted two notes from her psychologist, Thomas Eustace. In
 reviewing these notes the Board noted a difference in stationary and signature from the provider
                                                                                                      .
 Neither of the notes established the need for the presence of the son. Now, your client
                                                                                                    has
 submitted a note from Dr. Rajneesh Uppal, a doctor of internal medicine. It is unclear whether
                                                                                                    Dr.
 Uppal is treating your client for the "increased anxiety and panic attacks" or merely stating
                                                                                                  what
 she has been told, as obviously, she relies on your client for her opinion on her financial conditio
                                                                                                     n.
 Again, Dr. Uppal fails to explain how this condition is attended to when your client is not at
                                                                                                 home
 at night or when the son is not home.

           You have raised for the first time, a request for accommodation due to her alleged
  disability. The notes provided to date do not establish a disability that can be addressed only
                                                                                                      by
 her son's presence. Should your client wish to provide an authorization to obtain the full medical
 records from Eustace and Uppal for counsel's eyes only, the Board is willing to consider
                                                                                                     the
 request for accommodation. However, please be aware that you have failed to read§ 296
                                                                                                 5(a) in
 its entirety, and you are referred to the paragraph after 5(c) which specifically excludes housing
 such as Jefferson Village where age restrictions are in place. Therefore, any request
                                                                                                     for
 accommodation must comply with the By-Laws of the Condominium. Your contentions that
                                                                                                    the
 failure to prevent the son from residing constitutes illegal discrimination is flatly rejected.

        Finally, request is made that you instruct your client's son to refrain from engaging in any
activity that is intimidating, meant to intimidate or that may be perceived as intimidating against
or toward any other lawful resident of Jefferson Village.

          Please advise if your client is willing to provide the following:

         I)      Authorization for the records of Thomas Eustace;
         2)      Authorization for the records ofRajne esh Uppal, M.D.
         3)      Financial records demonstrating the financial condition of your
                 Client and the financial condition of her son.

         I look forward to your response.

                                                Very truly yours,


                                             /;~ -() L
                                                Timoth yP. Coon

TPC/mp



{V0425701.1}
                                                                                                 ER00025
          Case 7:18-cv-06923-NSR-JCM Document 55-4 Filed 09/19/19 Page 3 of 3
                                                   Eckert Seamans Cherin & Mellott, LLC        1H.: 914 9492909
                                                   10 Bank Street                              FAX 9 I 4 949 5424
                                                   Suite 700
  ATTORNEYS AT LAW                                 White Plains, NY I 0606




                                                                                          Timothy P. Coon
                                                                                          Direct Dial: 914-286-6438
                                                                                          tpcoon@eckertseamans.com
   July 20,20 17

   Hannah Gross, Esq.
   Gross & Stabile LLP
   9 West Prospect Avenue
   Suite 406
   Mt. Vernon, NY 10550

                   Re: Jefferson Village Condominium v. Edwina Rance

  Dear Ms. Gross:

          On further reflection, after our call last Friday, I am
                                                                    not prepared to submit written
  questions to your client's treating medical providers. Such
                                                               a mechanism is incomplete, does not
  permit follow-up inquiries and most likely will not advan
                                                            ce any potential resolution.
         As an alternative, I will accept HIPM authorizations from
                                                                          your client allowing me to
 obtain the medical records from Thomas Eustace, PhD and
                                                                Rajneesh Uppal, MD. I will process
 the authorization and obtain the medical records which
                                                             I will review without sharing with my
 client. Once finished with the review, I will notify you as
                                                              to those entries which I feel need to be
 shared with the Board so that they can make a determina
                                                           tion as to the legitimacy of your client's
 application for exception to the under age 55 regulation.
                                                            Please advise if this is acceptable and if
 so, please execute the enclosed authorization and return to
                                                              me.
         I look forward to receiving the financial information whic
                                                                     h your client alleges satisfies the
 financial support from her son so as to justify his residence
                                                               in the unit.
         In that the Board has imposed the fmes as previously outlin
                                                                     ed, there is an innnediacy to
 the request.

                                                Very truly yours,


                                            /J~-/?d--
                                                Timothy P. Coon
TPC/mp




{V0433526.I)

                                                                                                           ER00032
